IN THE SUPREME COURT OF THE STATE OF NEVADA


                         E&T VENTURES, LLC,                                     No. 84133
                         Petitioner,
                         vs.
                         THE EIGHTH JUDICIAL DISTRICT
                         COURT OF THE STATE OF NEVADA,
                         IN AND FOR THE COUNTY OF
                         CLARK; AND THE HONORABLE
                                                                                 FILE
                         JOANNA KISHNER, DISTRICT                                FEB 1 0 2022
                         JUDGE,                                                          A. BROWN
                                                                                       UPREME COURT
                         Respondents,
                                                                                   DEP TY CLERK
                           and
                         EUPHORIA WELLNESS, LLC, A
                         NEVADA LIMITED LIABILITY
                         COMPANY,
                         Real Party in Interest.




                                           ORDER DENYING PETITION
                                     FOR WRIT OF MANDAMUS OR PROHIBITION

                                    This original petition for a writ of mandamus or prohibition
                        challenges a district court order setting an evidentiary hearing to determine
                        discovery sanctions, directing the nonparty who verified interrogatory
                        responses on behalf of petitioner to appear, and directing counsel for
                        petitioner to serve the order on the nonparty.
                                    Having considered the petition and supporting documentation,
                        we are not convinced that our extraordinary and discretionary intervention
                        is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                        P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
                        burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
                        Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ

SUPREME COURT
         OF
      NEVADA

on   1947A      47/Y.
              .61
                                                                                  Z 2-09 s32-
relief is an extraordinary remedy and that this court has sole discretion in
determining whether to entertain a writ petition). Accordingly, we
            ORDER the petition DENIED)




                                          Acz_A velk                J.
                                    Hardesty



                                    Stiglich



                                    Herndon




cc:   Hon. Joanna Kishner, District Judge
      Law Office of Mitchell Stipp
      Jones Lovelock
      Eighth District Court Clerk




     'In light of this order, petitioner's emergency motion for stay is denied
as moot.


                                      2